Case: 21-60825          Document: 00516345693     Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 6, 2022
                                   No. 21-60825                          Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Georgio R. Scott,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:20-CR-17-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam: *   0F




          The attorney appointed to represent Georgio R. Scott has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Scott has filed responses. The record is not sufficiently developed to allow


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60825      Document: 00516345693           Page: 2    Date Filed: 06/06/2022




                                     No. 21-60825


   us to make a fair evaluation of Scott’s claims of ineffective assistance of
   counsel; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Scott’s timely filed responses. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Thus, the motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. To the extent that Scott moves to
   proceed pro se, his request is DENIED as untimely. See United States v.
   Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2